Exhibit 10.15

Mondelēz International, Inc.

2001 Compensation Plan for Non-Employee Directors

(amended as of December 31, 2008

and restated as of January 1, 2013)

SECTION 1. Purpose; Definitions

The purpose of the Plan is to afford each Non-Employee Director the option to
elect to defer the receipt of all or part of his or her Compensation until such
future date as he or she may elect pursuant to the terms and conditions of the
Plan.

For purposes of the Plan, the following terms are defined as set forth below:

a. “Allocation Date” means any date on which an amount representing all or part
of a Participant’s Compensation is to be credited to his or her Deferred Fee
Account pursuant to a Deferral Election. The Allocation Date for the Retainer
Fee and for Meeting Fees shall be the last day of each calendar quarter.

b. “Beneficiary” means any person or entity designated as such in an Election
Form submitted to the Secretary of the Company. If a Participant has not made a
valid designation of a Beneficiary on an Election Form submitted to the
Secretary of the Company, or if no designated Beneficiary survives the
Participant, the Beneficiary is the Participant’s estate.

c. “Board” means the Board of Directors of the Company.

d. “Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations thereunder.

e. “Common Stock” means the common stock of the Company.

f. “Company” means Mondelēz International, Inc., a corporation organized under
the laws of the Commonwealth of Virginia, or any successor corporation.

g. “Compensation” means the Retainer Fee and the Meeting Fees payable by the
Company to each Participant.

h. “Deferral Election” means the election by a Participant on an Election Form
to defer the payment of all or a part of his or her Compensation to be earned
and payable after the applicable effective date set forth in Sections 2.1.1 or
2.1.2.

i. “Deferred Amount” means the amount of Compensation (determined as a
percentage of the Retainer Fee and the Meeting Fees) subject to a Deferral
Election submitted to the Secretary of the Company.



--------------------------------------------------------------------------------

j. “Deferred Fee Account” means an unfunded deferred compensation account
established by the Company on behalf of each Non-Employee Director who makes a
Deferral Election. The Company may establish more than one Deferred Fee Account
on behalf of any Non-Employee Director who submits a Modified Election Form in
accordance with Section 2.3.2 to modify his or her election as to the
Distribution Date with respect to Compensation to be paid for services performed
thereafter. Each Deferred Fee Account shall consist of one or more Subaccounts
established in accordance with Section 2.2.2.

k. “Deferred Fee Program” means the program established under the provisions of
the Plan that permit Participants to defer all or part of their Compensation.

l. “Disability” means permanent and total disability as determined under
procedures established by the Board for purposes of the Deferred Fee Program.

m. “Distribution Date” means the date designated by a Participant on an Election
Form in accordance with Sections 2.3.1 and 2.3.2 for the payment or commencement
of payment of amounts credited to a Deferred Fee Account.

n. “Election Date” means the date an Election Form is received by the Secretary
of the Company.

o. “Election Form” means an Initial Election Form or Modified Election Form
completed and executed by the Participant. An “Initial Election Form” means the
first Election Form that the Participant submits to the Secretary of the Company
pursuant to Section 2.1.1. A “Modified Election Form” means an Election Form
that the Participant submits to the Secretary of the Company pursuant to
Section 2.1.2, 2.1.3, 2.1.4, 2.2.4, and 2.3.2 to modify in whole or in part an
Initial Election Form or to modify in whole or in part a Modified Election Form
previously submitted to the Secretary of the Company.

p. “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time and the rules and regulations thereunder.

q. “Extraordinary Distribution Request Date” means the date an Extraordinary
Distribution Request Form is received by the Secretary of the Company.

r. “Extraordinary Distribution Request Form” means the Extraordinary
Distribution Request Form completed and executed by a Participant and submitted
to the Secretary of the Company or Beneficiary who wishes to request an
extraordinary distribution of amounts credited to a Deferred Fee Account in
accordance with Section 2.3.3.

s. “Fund” means any one of the investment vehicles in which the trust fund
established under the trust agreement, as amended from time to time, entered
into by the Company (or its delegate) in connection with the Profit-Sharing
Plan, is invested.

t. “Meeting Fees” means the portion of a Participant’s Compensation that is
based upon his or her attendance at Board meetings and meetings of committees of
the Board.

 

2



--------------------------------------------------------------------------------

u. “Non-Employee Director” means each member of the Board who is not a full-time
employee of the Company (or of any Corporation that owns, directly or
indirectly, stock possessing at least fifty percent (50%) of the total combined
voting power of all classes of stock entitled to vote in the election of the
Board or of any corporation in which the Company owns, directly or indirectly,
stock possessing at least fifty percent (50%) of the total combined voting power
of all classes of stock entitled to vote in the election of directors in such
corporation). A “Non-Employee Director” does not include a Director Emeritus of
the Company.

v. “Participant” means a Non-Employee Director who elects to make a Deferral
Election; provided, however, that a Participant shall also include a person who
was, but is no longer, a Non-Employee Director as long as a Deferred Fee Account
is being maintained for his or her benefit.

w. “Plan” means this Mondelēz International, Inc. 2001 Compensation Plan for
Non-Employee Directors, as amended from time to time.

x. “Profit-Sharing Plan” means the Mondelēz International Thrift Plan, as
amended from time to time.

y. “Retainer Fee” means the portion of a Participant’s Compensation that is
fixed and paid without regard to his or her attendance at meetings of the Board
or any committee of the Board, including any additional amount paid to a
chairman of a committee but shall not include awards of Common Stock, stock
options or other noncash compensation paid to a Non-Employee Director.

z. “Subaccount” means one of the bookkeeping accounts established within a
Deferred Fee Account in accordance with Section 2.2.2.

aa. “Transfer Election Date” means the date set forth on a Transfer Form.

bb. “Transfer Form” means a Transfer Election Form completed and executed by a
Participant or Beneficiary in accordance with Section 2.2.5.

SECTION 2. Deferred Fee Program

2.1 Participation

2.1.1 Deferral Elections

A Non-Employee Director may make a Deferral Election by submitting an Initial
Election Form to the Secretary of the Company. Each Non-Employee Director who
makes a Deferral Election shall become a Participant in the Deferred Fee
Program.

Any Deferral Election relating to Retainer Fees shall be in integral multiples
of twenty-five percent (25%) of the Retainer Fee. Any Deferral Election relating
to Meeting Fees shall be one hundred percent (100%) of the Meeting Fees for the
year for which the election is effective.

 

3



--------------------------------------------------------------------------------

The Participant shall indicate on the Initial Election Form:

 

  a. the percentage of the Retainer Fee that he or she wishes to defer and
whether Meeting Fees are to be deferred;

 

  b. the Distribution Date;

 

  c. whether distributions are to be in lump sum, in installments or a
combination thereof;

 

  d. the Participant’s Beneficiary or Beneficiaries; and

 

  e. the Subaccounts to which the Deferred Amount is to be allocated.

A Deferral Election submitted on an Initial Election Form shall become effective
with respect to a Participant’s Retainer Fee and Meeting Fees for services
performed on and after the first day of the calendar year following the Election
Date of such Initial Election Form. In the case of a newly eligible Participant,
however, a Deferral Election may be made no later than 30 days after first
becoming eligible for this Plan and any other plan required to be aggregated
with this Plan under Code section 409A and the regulations and other guidance
thereunder and shall not be effective with respect to Compensation to which the
Participant becomes entitled as a result of services performed on or before the
Election Date.

A Deferral Election shall remain in effect with respect to all future
Compensation until a new Deferral Election made by the Participant on a Modified
Election Form in accordance with Section 2.1.2 or Section 2.1.3 becomes
effective.

2.1.2 Change of Deferral Election.

A Participant may change his or her Deferral Election with respect to
Compensation for services performed and payable in a subsequent calendar year by
submitting a Modified Election Form to the Secretary of the Company.

A Deferral Election to increase or dercease the amount of future Compensation to
be deferred shall become effective on and after the first day of the calendar
year following the Election Date.

2.1.3 Cessation of Deferrals

A Participant may cease to defer future Retainer Fees, Meeting Fees or both in
the Deferred Fee Program by submitting a Modified Election Form to the Secretary
of the Company. An election by a Participant to cease deferrals of Retainer
Fees, Meeting Fees or both in the Deferred Fee Program shall become effective
with respect to Compensation for services performed on or after the first day of
the calendar year following the Election Date.

 

4



--------------------------------------------------------------------------------

2.1.4 Beneficiary Election Modification

A Participant shall be permitted at any time to modify his or her Beneficiary
election, effective as of the Election Date, by submitting a Modified Election
Form to the Secretary of the Company.

2.2 Investments

2.2.1 Deferred Fee Accounts

The Company shall establish a Deferred Fee Account for each Participant who has
made a Deferral Election pursuant to Section 2.1.1. On each Allocation Date, the
Company shall allocate the amount of the Deferred Amount to be credited to each
Participant’s Deferred Fee Account.

2.2.2 Subaccounts

The Company shall establish within each Deferred Fee Account one or more
Subaccounts to which the Deferred Amounts are to be allocated pursuant to the
Participant’s Election Form or Election Forms. Such Subaccounts shall be
credited with earnings and charged with losses, if any, on the same basis as the
corresponding Fund, as the same may change from time to time.

To the extent additional investment funds are provided under the Profit-Sharing
Plan, the senior Human Resources officer of the Company is authorized to
establish corresponding Subaccounts under the Plan. The senior Human Resources
officer is authorized to limit or prohibit new investments or transfers into any
Subaccount.

Subject to the provisions of Sections 2.2.3 and 2.2.4, on each Allocation Date,
each Participant’s Subaccounts shall be credited with an amount equal to the
Deferred Amount designated by the Participant for allocation to such
Subaccounts. Each Subaccount shall be credited with earnings and charged with
losses as if the amounts allocated thereto had been invested in the
corresponding Fund.

The value of any Subaccount at any relevant time shall be determined as if all
amounts credited thereto had been invested in the corresponding Fund.

2.2.3. Investment Directions

Each Participant shall make an investment direction on his or her Initial
Election Form with respect to the portion of such Participant’s Deferred Amount
that is to be allocated to a Subaccount. Any apportionment of Deferred Amounts
(and of increases or decreases in Deferred Amounts) among the Subaccounts shall
be in integral multiples of one percent (1%). An investment direction shall
become effective with respect to any Subaccount on the first day of the calendar
month following the Election Date of such Election Form. An investment direction
shall remain in effect with respect to all future Deferred Amounts until a new
investment direction made by the Participant in accordance with Section 2.2.4
becomes effective.

 

5



--------------------------------------------------------------------------------

2.2.4 New Investment Directions

A Participant may make a new investment direction with respect to his or her
Deferred Amount only by submitting a Modified Election Form to the Secretary of
the Company. A new investment direction shall become effective with respect to
any Subaccount on the first day of the calendar month following the Election
Date of such Modified Election Form.

2.2.5 Investment Transfers

A Participant (or Beneficiary after the death of the Participant) may transfer
to one or more different Subaccounts all or a part (in integral multiples of one
percent (1%)) of the amounts credited to a Subaccount by submitting a Transfer
Form to the Secretary of the Company.

Any transfer of amounts among Subaccounts shall become effective on the first
day of the calendar month following the Transfer Election Date.

2.3 Distributions

2.3.1 Distribution Elections

Each Participant shall designate on his or her Initial Election Form or, if
applicable, Modified Election Form, one of the following dates as a Distribution
Date with respect to amounts credited to his or her Deferred Fee Account
thereafter:

 

  a. the fifteenth day of the calendar month following the Participant’s
separation from service, including by reason of Disability or death;

 

  b. the fifteenth day of the earlier of (i) a calendar month specified by the
Participant which is at least six months after the Election Date or (ii) the
calendar month following the Participant’s separation from service, including by
reason of Disability or death.

A Distribution Date election shall be effective only with respect to
Compensation paid for services performed on and after the Election Date and
subsequent earnings credited with respect to such amounts. Any election by a
Participant for his or her Account to be paid upon his or her separation from
service shall be applied in accordance with Internal Revenue Code section 409A.
No separation from service shall be deemed to occur until the Director ceases to
serve on any and all of the Board of Directors of the Company and the board of
directors of any other company with respect to which his service as a director
began while such other company was a subsidiary of the Company.

A Participant may request on his or her Election Form that distributions from
his or her Account be made in (i) a lump sum, (ii) no more than one-hundred
eighty (180) monthly, sixty (60) quarterly or fifteen (15) annual installments
or (iii) a combination of (i) and (ii). Each installment shall be determined by
dividing the Account balance by the number of remaining installments. If a
Participant receives a distribution from a

 

6



--------------------------------------------------------------------------------

Subaccount on an installment basis, amounts remaining in such Subaccount shall
continue to accrue earnings and incur losses in accordance with the terms of
Section 2.2.2. Except as stated in the next paragraph, all distributions shall
be made to the Participant.

Upon the Participant’s death, the balance remaining in the Participant’s Account
shall be payable to his or her Beneficiaries as set forth on the Participant’s
then-current Election Form or Forms. Upon the death of a Beneficiary who is
receiving distributions in installments, the balance remaining in the Account of
the Beneficiary shall be paid to his or her estate in a lump sum, without
interest, except to the extent that the Secretary of the Company permits a
Participant to elect otherwise in accordance with the procedures of this
Section 2.3.1, taking into account administrative feasibility and other
constraints.

All distributions shall be paid in cash and, except as provided in
Section 2.3.3, shall be deemed to have been made from each Subaccount pro rata.

2.3.2 Modified Distribution Elections

A Participant may modify his or her election as to the Distribution Date but not
the distribution form with respect to Compensation attributable to future
service, with such modification to be effective beginning with the next calendar
year and continuing thereafter by submitting a Modified Election Form to the
Secretary of the Company.

2.3.3 Extraordinary Distributions

Notwithstanding the foregoing, a Participant (or Beneficiary after the
participant’s death) may request an extraordinary distribution of all or part of
the amount credited to his or her Deferred Fee Account because of hardship. A
distribution shall be deemed to be “because of hardship” if such distribution is
necessary to alleviate or satisfy an immediate and heavy financial need of the
Participant and otherwise satisfies the requirements for the occurrence of an
“unforeseeable emergency” within the meaning of Code section 409A(a)(2).

A request for an extraordinary distribution shall be made by submitting a valid
Extraordinary Distribution Request Form to the Secretary of the Company. All
extraordinary distributions shall be subject to approval by the Board.

The Extraordinary Distribution Request Form shall indicate:

 

  a. the amount to be distributed from the Deferred Fee Account;

 

  b. the Subaccount(s) from which the distribution is to be made; and

 

  c. the “hardship” requiring the distribution.

The amount of any extraordinary distribution shall not exceed the amount
determined by the Board to be required to meet the immediate financial need of
the applicant.

 

7



--------------------------------------------------------------------------------

An extraordinary distribution shall be made with respect to amounts credited to
each Subaccount on the first day of the calendar month next following approval
of the extraordinary distribution request by the Board. Upon approval of an
extraordinary distribution request, any Deferral Election shall be cancelled
prospectively. A. Participant may make a new Deferral Election for a future year
in accordance with Section 2.1.2.

2.3.4 Specified Employee

Notwithstanding anything in the Plan to the contrary or any election made by a
Participant, if a Participant has elected that distribution be made upon the
Participant’s separation from service, and the Participant is a “specified
employee” within the meaning of the Code section 409A and the regulations
thereunder, distribution in the form of a single sum will be made on, and
distribution in the form of installments will commence on, the fifteenth day of
the seventh month following the date of the Participant’s separation from
service.

SECTION 3. General Provisions

3.1 Unfunded Plan

It is intended that the Plan constitute an “unfunded” plan for deferred
compensation. The Company may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan; provided, however,
that, unless the Company otherwise determines, the existence of such trusts or
other arrangements is consistent with the “unfunded” status of the Plan. Any
liability of the Company to any person with respect to any grant under the Plan
shall be based solely upon any contractual obligations that may be created
pursuant to the Plan. No such obligation of the Company shall be deemed to be
secured by any pledge of, or other encumbrance on, any property of the Company.

3.2 Rules of Construction

The Plan shall be construed and interpreted in accordance with Virginia law.
Headings are given to the sections of the Plan solely as a convenience to
facilitate reference. The reference to any statute, regulation, or other
provision of law shall be construed to refer to any amendment to or successor of
such provision of law. Notwithstanding anything in this Plan to the contrary,
the Plan shall be construed to reflect the intent of the Company that all
elections to defer, distributions, and other aspects of the Plan shall comply
with Code section 409A and any regulations and other guidance thereunder to the
extent applicable. The Plan is also intended to be construed so that
participation in the Plan will be exempt from Section 16(b) of the Exchange Act
pursuant to regulations and interpretations issued from time to time by the
Securities and Exchange Commission.

 

8



--------------------------------------------------------------------------------

3.3 Withholding

No later than the date as of which an amount first becomes includible in the
gross income of the Participant for Federal income tax purposes with respect to
participation under the Plan, the Participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any Federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount.

3.4 Amendment

The Plan may be amended by the Board, but no amendment shall be made that would
impair prior rights of a Participant to his or her Deferred Fee Account without
his or her consent. No amendment may become effective until shareholder approval
is obtained if the amendment (i) materially increases the benefits accruing to
Participants under the Plan, or (ii) modifies the eligibility requirements for
participation in the Plan.

3.5 Duration of Plan

The Company hopes to continue the Plan indefinitely, but reserves the right to
terminate the Plan by appropriate action of the Board at any time. Upon
termination of the Plan, amounts then credited to each Deferred Fee Account
shall be paid in accordance with the Election Form then governing such Deferred
Fee Account or as otherwise provided in Section 2.3.1.

3.6 Assignability

No Participant or Beneficiary shall have the right to assign, pledge or
otherwise transfer any payments to which such Participant or Beneficiary may be
entitled under the Plan, other than by will or by the laws of descent and
distribution or pursuant to a domestic relations order which meets the relevant
requirements of a “qualified domestic relations order” (as defined by
Section 414(p) of the Code).

3.7 Adoption of Procedures

The Secretary of the Company shall have the authority to adopt such procedures
as are appropriate to administer the Plan.

 

9